Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 4/22/21, with respect to claims 1-5, 7, 10 , 18, 20-23, 29-35  have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. See Reasons for allowance below.
Allowable Subject Matter
Claims 1-5, 7, 10, 18, 20-23, 29-35 are allowed.
Applicant has amended the claims to include a new feature of the devices "that have collectively detected two or more different voice inputs that overlap in time.” Each limitation in the claim now involves the processing of these two or more different voice inputs that overlap in time. Furthermore the applicants claim include “ based on evaluating the audio signatures for the two or more different voice inputs that overlap in time and the times that the voice inputs were detected, grouping, by the one or more computers, at least some of the plurality of devices to form a group of multiple devices that are determined, based on the evaluation of the audio signatures, to have detected a same one of the two or more different voice inputs that overlap in time,  and that are each configured to respond to the one of the two or more different voice inputs, the group including the robot”. The cited art to Leblang is silent with regards to receiving two overlapping voice inputs. Sumiyoshi’s robot is also silent in this regard. A new search was made and art was found to Pfeffinger which discloses overlapping speakers being processed by a single speech enabled system. However Pfeffinger is silent with regards to 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656